Case 2:18-cv-00102-GJQ-MV ECF No. 73, PageID.541 Filed 05/12/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                              __________________________

DARIUS THERIOT #778606,

               Plaintiff,                                            Case No. 2:18-CV-102

v.                                                                   HON. GORDON J. QUIST

DUNCAN MACLAREN, et al.,

            Defendants.
__________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action brought by state prisoner Darius Theriot pursuant to 42 U.S.C.

§ 1983. Theriot alleges that Defendants Russell DeFreitas, Dale Beaulieu, Wayne McGuire, and

M. Lawson were deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment. On August 14, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R & R), recommending that the Court grant Defendants’ motion for summary

judgment and dismiss the unserved “unknown corrections officer” defendants pursuant to Fed. R.

Civ. P. 4(m). (ECF No. 69.) Theriot has filed objections. (ECF No. 70.)

       Upon receiving an objection to the R & R, the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b). After conducting a de novo review of the R & R, the objections, and the pertinent portions

of the record, the Court concludes that the R & R should be adopted.
Case 2:18-cv-00102-GJQ-MV ECF No. 73, PageID.542 Filed 05/12/21 Page 2 of 6




       Theriot first objects to the magistrate judge’s recommendation to grant DeFreitas summary

judgment. DeFreitas is a registered nurse who previously worked at Kinross Correctional Facility.

The magistrate judge found that Theriot did not satisfy the objective or subjective prong of his

deliberate indifference claim against DeFreitas. The Court will focus on the subjective prong.

Theriot argues that the magistrate judge erred because DeFreitas could have and should have done

more to treat Theriot.

       The record establishes that, at some point late in the evening on June 30, 2015, or in the

early morning of July 1, 2015, Theriot spoke to DeFreitas by telephone and told him that he injured

his back lifting weights and was experiencing back pain. Theriot asked for a muscle relaxant.

Theriot alleges that DeFreitas questioned the amount of pain Theriot was in and blamed Theriot

for injuring himself. DeFreitas responded that “he wasn’t authorized to give any treatment” and

told Theriot to continue taking over-the-counter pain medication, use a warm compress, take a hot

shower, and kite if the pain worsened. (ECF No. 70 at PageID.518.) Theriot cites the MDOC

policy to show that there were “many things [DeFreitas] could have done” in an urgent health

situation. (Id.) Over the next couple of hours, Theriot’s condition worsened. Another corrections

officer called DeFreitas and told him that Theriot’s pain worsened and that he may have taken too

much pain medication. DeFreitas reiterated his treatment instructions. Shortly thereafter, Theriot

went to the bathroom and collapsed on the floor in the hallway. DeFreitas was notified of Theriot’s

condition but still did not provide any additional treatment. At approximately 7:00 a.m., Theriot

was transported to healthcare to be seen by another healthcare professional.          Theriot was

subsequently diagnosed with traumatic rhabdomyolysis.

       Despite Theriot’s disagreement regarding some of the magistrate judge’s findings

(specifically the timing of the phone calls to DeFreitas), his claim against DeFreitas amounts to a



                                                2
Case 2:18-cv-00102-GJQ-MV ECF No. 73, PageID.543 Filed 05/12/21 Page 3 of 6




disagreement in treatment plan. Theriot said he hurt his back lifting weights and asked for a muscle

relaxant. DeFreitas did not think the weightlifting injury was particularly serious and told Theriot

to keep taking over-the-counter pain medication, use a warm compress, and kite if the pain

worsened. The pain worsened and DeFreitas did not alter his treatment instructions. Theriot was

forced to wait several hours before he received any new treatment. Should DeFreitas have realized

that Theriot, who has a history of chronic back pain, was suffering from more than a minor

weightlifting injury? Maybe. Should he have realized that Theriot’s medical situation was much

more of an emergency that required immediate intervention? Maybe. It is troubling that Defendant

DeFreitas never physically examined Theriot and instead responded to Theriot’s complaints by

telephone. Nonetheless, DeFreitas acted at most negligently when he believed Theriot’s

weightlifting back injury was minor. DeFreitas’ alleged conduct amounts to a disagreement in

treatment and does not rise to the level of a constitutional violation.

       Theriot next objects to the magistrate judge’s recommendation to grant Beaulieu summary

judgment. Beaulieu was one the individuals that responded to Theriot when he was collapsed on

the hallway floor in the middle of the night. The magistrate judge found that Theriot did not satisfy

the subjective prong of his deliberate indifference claims against Beaulieu.

       Theriot’s description of Beaulieu’s conduct is troubling. He showed no concern for

Theriot’s condition, ordered him to get back to his cell, and threatened him with a misconduct.

The critical dispute is whether Beaulieu consulted with healthcare regarding Theriot’s medical

condition. In his affidavit, Beaulieu states: “I made a call to healthcare and spoke with Nurse

Russell [DeFreitas], whom informed me that he could not do anything for [Theriot] at that moment,

that he had already advised [Theriot] to take over-the-counter pain medication, and that [Theriot]

had been instructed to fill out a medical request if he needed more assistance.” (ECF No. 51-3 at



                                                  3
Case 2:18-cv-00102-GJQ-MV ECF No. 73, PageID.544 Filed 05/12/21 Page 4 of 6




PageID.296.) DeFreitas confirms that he received a call from officers who found Theriot on the

floor. DeFreitas told the officers that he spoke with Theriot earlier and advised him to take over-

the-counter pain medication and use a warm compression. (ECF No. 51-1 at PageID.290.) Because

Beaulieu contacted DeFreitas and was informed of Theriot’s medical condition by a health

professional, Beaulieu did act deliberately indifferent when he told Theriot that he could not

remain lying on the floor. See McGaw v. Sevier Cnty. Tennessee, 715 F. App’x 495, 498-99 (6th

Cir. 2017) (“Where, as here, an officer responds to a substantial risk of serious harm by asking for

and following the advice of a professional the officer believes to be capable of assessing and

addressing that risk, then the officer commits no act of deliberate indifference in adhering to that

advice.”).

       Theriot argues that Beaulieu never called healthcare. He states that he did not hear any call

being made. However, the fact that Theriot did not hear the phone call does not create a genuine

issue of material fact. Theriot also argues that there is no evidence of a call in the unit logbook and

healthcare phone logbook. But Theriot concedes that the healthcare phone logbook “is inaccurate

and does not even show/reflect all the calls received regarding this incident.” (ECF No. 56-6 at

PageID.437.) Similarly, the unit logbook is not a phone log and does not show each phone call.

Accordingly, the Court finds that Theriot has not shown that there a genuine issue of material fact.

Instead, the evidence establishes that Beulieu contacted healthcare and was informed by DeFreitas

that Theriot needed to take over-the-counter pain medication and use a warm compress. Because

Beaulieu contacted healthcare and followed healthcare’s instructions regarding Theriot’s medical

condition, Theriot does not show that Beaulieu “acted with a mental state equivalent to criminal

recklessness.” Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018).




                                                  4
Case 2:18-cv-00102-GJQ-MV ECF No. 73, PageID.545 Filed 05/12/21 Page 5 of 6




       Theriot finally objects to the magistrate judge’s recommendation to grant McGuire and

Lawson summary judgment. McGuire and Lawson are corrections officers who were responsible

for driving Theriot to the hospital. Theriot contends that McGuire and Lawson were deliberately

indifferent to his serious medical needs when they took a different route to the hospital that was

longer than the usual route. The magistrate judge found that Theriot did not establish a basis for

his personal knowledge that the route taken was longer. The magistrate judge also found that

Theriot failed to satisfy the objective and subjective prong of his deliberate indifference claim.

       The evidence establishes that the trip to the hospital generally takes “approximately thirty

minutes.” (ECF No. 51-4 at PageID.300.) The evidence further establishes that there are

numerous routes to the hospital. Theriot argues that, although he initially stated in his response

brief that the trip to the hospital took longer than 30 minutes, he wrote in his verified complaint

that the trip took “approximately 47 minutes, which was longer than needed and not the most direct

route.” (ECF No. 68 at PageID.484.) In his affidavit, Theriot states that the officers drove slower

than needed. Theriot further “believe[s]” the “route and delay to [the] hospital was influenced by

[Defendants] wanting to see and discuss some property” for sale. (ECF No. 56-6 at PageID.438.)

Theriot’s belief does not establish that McGuire and Lawson took a different route to hospital. The

Court agrees that “Theriot’s bald assertion that the route was longer is not enough to create a

genuine issue of material fact.” (ECF No. 69 at PageID.510.) In the Court’s view, Theriot has not

shown an issue of material fact exists as to whether McGuire and Lawson acted with the requisite

state of mind to satisfy the subjective prong of his deliberate indifference claim.

       Accordingly, IT IS HEREBY ORDERED that the August 14, 2020, Report and

Recommendation (ECF No. 69) is adopted as the Opinion of the Court.




                                                  5
Case 2:18-cv-00102-GJQ-MV ECF No. 73, PageID.546 Filed 05/12/21 Page 6 of 6




       IT IS FURTHER ORDERED that Defendants’ motions for summary judgment (ECF No.

50) is granted. Theriot’s Eighth Amendment claims against Defendants DeFreitas, Beaulieu,

McGuire, and Lawson are dismissed with prejudice.

       IT IS FURTHER ORDERED that Theriot’s claims against the unserved unknown

defendants (Unknown Part(y)(ies) #1, #2, and #3) are dismissed without prejudice pursuant to

Fed. R. Civ. P. 4(m).

       This case is concluded.

       A separate judgment will enter.




Dated: May 12, 2021                                      /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE




                                             6
